Staley, Jr., J.
Appeal from a decision of the Workmen’s Compensation Board which awarded claimant benefits. The sole issue is whether or not the injury sustained from an assault by a coemployee was the result of an accident arising out of and during the course of the employment. Claim*781ant objected to the appointment by the shop steward of a committee girl to represent the claimant without the claimant having the opportunity to vote for the committee girl at a union meeting. An argument ensued between the claimant and the shop steward and the latter struck the claimant, as a result of which she sustained an injury to her back causing the disability for which compensation has been awarded. We cannot say that the instant assault, instigated by a discussion of union matters on the employer’s premises during working hours where such matters had been previously discussed with the knowledge and acquiescence of the employer, was, as a matter of law, a purely personal attack. The board is clearly supported by substantial evidence in holding that the assault here involved arose out of and during the course of the employment. (Matter of Commissioner of Taxation & Finance v. Bronx Hosp., 276 App. Div. 708, mot. for lv. to app. den. 301 N. Y. 813.) Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in a memorandum decision by Staley, Jr., J.